There was substantial evidence in the record to support the *300charges of misconduct based upon petitioner’s undisputed acts of insubordination relating to his excessive use of the Internet for nonbusiness reasons. Given that evidence, combined with petitioner’s many disruptive absences, late arrivals, and early departures, the determination to terminate petitioner’s employment was not so disproportionate as to shock the judicial conscience (see Matter of Martinez v City of New York, 281 AD2d 187 [2001]).
We have considered petitioner’s remaining contentions, including that his due process rights were violated, and find them unavailing. Concur—Mazzarelli, J.P., Saxe, Gonzalez and Acosta, JJ.